Citation Nr: 1022840	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 17, 2004 for 
the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

The issue of entitlement to an increased apportionment on 
behalf of the Veteran's wife is addressed in a separate 
decision.


INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the RO in 
Philadelphia, Pennsylvania that granted service connection 
and a 30 percent rating for PTSD.  The Veteran appealed for 
an earlier effective date.  A personal hearing was held 
before an RO hearing officer in September 2009, and a 
personal hearing was held before the undersigned Veterans Law 
Judge in April 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
psychiatric disorder was received on April 17, 2001, more 
than one year following his separation from service.

2.  In an August 2002 rating decision, the RO denied service 
connection for any acquired psychiatric disorder, to include 
schizophrenia.  The Veteran was notified of this decision by 
a letter dated in August 2002.

3.  A notice of disagreement was received from the Veteran in 
August 2002, and a statement of the case was issued in 
January 2004, which was mailed to his last address of record.  
The Veteran did not perfect an appeal.  

4.  The Veteran's reopened claim for service connection for a 
psychiatric disorder, to include PTSD, was received on August 
17, 2004.

5.  By rating action dated in February 2006, the RO granted 
service connection for PTSD.  The grant of service connection 
was effective August 17, 2004.


CONCLUSION OF LAW

Service connection for PTSD may be no earlier than August 17, 
2004, the date of VA receipt of the reopened claim. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2005, regarding his claim for service 
connection for PTSD.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

The Board notes that the August 2005 letter did not address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Nevertheless, the record 
reflects that the appellant was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim such that the notice error did not affect the 
essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of August 17, 2004, the date of his claim, and 
an initial rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for an earlier effective date.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  
The Veteran and his representative demonstrated actual 
knowledge of the requirements for establishing an earlier 
effective date at the April 2010 hearing.  

Hence, the Board finds that the Veteran is not prejudiced by 
a decision on the claim at this time.

Analysis

The Veteran contends that an earlier effective date of April 
17, 2001 should be assigned for the grant of service 
connection for PTSD.  He asserts that he filed a claim for a 
nervous condition in April 2001, and that this claim was 
later granted by the RO.  He also contends that he never 
received a copy of the January 2004 statement of the case.

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based on 
a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).

The Veteran's original Application for Compensation and/or 
Pension (VA Form 21-526) was received on April 17, 2001.  On 
this form, the Veteran claimed service connection for a 
nervous condition.  By a subsequent April 2001 statement, the 
Veteran indicated that the nervous condition he was claiming 
was schizophrenia.  In its August 2002 decision, the RO 
denied service connection for "schizophrenia, claimed as a 
nervous condition."  The Veteran was notified of this 
decision by a letter dated in August 2002.

A notice of disagreement was received from the Veteran in 
August 2002.

Extensive additional medical evidence was subsequently 
obtained.

A report of contact shows that on January 21, 2004, the RO 
called the Veteran's representative and asked for the 
Veteran's current address.  The representative provided the 
same address used by the Veteran in his August 2002 notice of 
disagreement, minus the apartment number listed by the 
Veteran in his notice of disagreement.

A statement of the case (SOC) addressing the issue of service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, was issued on January 28, 2004, and mailed to 
the Veteran's address as provided by the Veteran's 
representative on January 21, 2004.  A copy of the SOC was 
also sent to the Veteran's representative.

In a January 2004 rating decision, the RO granted service 
connection for cervical myelopathy with radiculopathy, with 
residuals of all extremities.  The Veteran was notified of 
this decision by a letter dated on January 28, 2004, which 
was mailed to the Veteran's address as provided by the 
Veteran's representative on January 21, 2004.

Neither the January 2004 SOC nor the January 2004 notice 
letter regarding January 2004 rating decision was returned by 
the post office as undeliverable.

On January 30, 2004, the Veteran's representative submitted 
notice of the Veteran's change of address to the RO.

The Veteran now contends that he never received the January 
2004 SOC.  There is no indication in the record that the 
Veteran did not receive the January 2004 statement of the 
case.  The SOC was mailed to the Veteran at his then-current 
address of record, as verified with his representative, and 
was not returned as undeliverable.  A copy of the January 
2004 SOC was also sent to the Veteran's representative.

There is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The Veteran has not presented any 
clear evidence to rebut the presumption of regularity.  VA is 
not required to "prove" that he did receive the SOC; as a 
matter of law, it is the Veteran who must rebut the 
presumption of regularity.  He has not done so.

Absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
undeliverable, VA is entitled to rely on the address 
provided.  Woods v. Gober, 14 Vet. App. 214 (2000).  The 
January 2004 SOC was sent to the Veteran's then-current 
address and was not returned as undeliverable.  A change of 
address was received subsequent to that mailing.  

The record does not reflect that the Veteran submitted a 
timely substantive appeal with respect to the appeal of the 
August 2002 denial of service connection for a psychiatric 
disorder, as a substantive appeal was not received from the 
Veteran or his representative within one year of the August 
2002 notice of that denial, or within 60 days of mailing of 
the January 2004 statement of the case.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  Hence the 
August 2002 denial became final 60 days after the mailing of 
the January 2004 statement of the case.  38 C.F.R. § 20.1103.

On August 17, 2004, the RO received a statement from the 
Veteran in which he said he wished to appeal the RO's January 
2004 decision denying service connection for any psychiatric 
condition based on his claim dated on April 17, 2001.  He 
also asserted that the RO had not considered PTSD.  The Board 
notes that the January 2004 "decision" did not address the 
claim of service connection for a psychiatric condition.  The 
issue was addressed in the January 2004 statement of the 
case. 

Governing case law provides that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

By rating action dated in February 2006, the RO granted 
service connection for PTSD.  The grant of service connection 
was effective August 17, 2004.  In awarding service 
connection for PTSD, the RO assigned an effective date for 
this disability based on the date of receipt of the reopened 
claim for service connection, that is, August 17, 2004.  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, the effective date for service connection for PTSD may 
be no earlier than the date the application to reopen the 
claim was received by the VA, on August 17, 2004.

As for the Veteran's contentions that he never received a 
copy of the January 2004 statement of the case, the Board 
notes that he was represented throughout this appeal by a 
veteran's service organization, and that a copy of the 
statement of the case was also sent to his representative.  
The Veteran's argument, seeking in effect an equitable 
tolling, fails to alter the rules on effective dates for 
service connection. Andrews v. Principi, 16 Vet. App. 309 
(2002).

For the foregoing reasons, the weight of the evidence is 
against an effective date earlier than August 17, 2004, for 
the grant of service connection for PTSD, based on a reopened 
claim.  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date for an award of service connection for 
PTSD, prior to August 17, 2004, is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


